Citation Nr: 0939363	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  96-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to an increased initial evaluation for the 
Veteran's service connected bilateral foot disabilities, 
currently evaluated as 10 percent disabling.

2.   Entitlement to an increased initial evaluation for the 
Veteran's service connected low back and bilateral leg 
disability, as secondary to the Veteran's service connected 
foot disabilities, currently evaluated as 20 percent 
disabling.

3.   Entitlement to an effective date earlier than May 13, 
1995, for the grant of service connection for the Veteran's 
bilateral foot disabilities.

4.   Entitlement to an effective date earlier than May 30, 
1995, for the grant of service connection for the Veteran's 
low back and bilateral leg disabilities.


REPRESENTATION

Appellant represented by:	Gregory Keenan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

These issues come before the Board on appeal from multiple RO 
decisions from multiple ROs, as the Veteran has relocated 
many times during the course of this appeal.  The procedural 
history of this case is rather complex, with these issues 
both having been granted, then severed, then reinstated 
during the course of this appeal  These issues were most 
recently remanded by a February 2009 Board decision, for 
further development.  All relevant evidence having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is currently 
manifested by pain and some tenderness, with no marked 
deformity, resulting in no more than a moderate disability.

2.  The Veteran's service connected back and leg disability 
is currently manifested by pain and no more than moderate 
limitation of motion.

3.  The Veteran's current effective date for his grant of 
service connection for bilateral foot disabilities is May 13, 
1995, slightly prior to the date of receipt of the Veteran's 
claim for service connection for bilateral foot disabilities.

4.  The Veteran's current effective date for his grant of 
service connection for a low back and bilateral leg 
disability is May 30, 1995, the date of receipt of the 
Veteran's claim for service connection for this disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for the Veteran's service connected bilateral foot 
disability, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

2.  The criteria for an evaluation in excess of 20 percent, 
for the Veteran's service connected low back and leg 
disability, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243-8526 (2009).

3.  The criteria for an effective date earlier than May 13, 
1995, for the grant of service connection for bilateral foot 
disabilities, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).

4.  The criteria for an effective date earlier than May 30, 
1995, for the grant of service connection for a low back and 
bilateral leg disability, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in April 2004, March 2006, May 2008, and 
August 2008.  These documents informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA and private medical records, providing the 
Veteran with a hearing, and providing the Veteran with 
several examinations.  38 C.F.R. § 3.159(c) (2008).  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.


Entitlement to an increased initial evaluation for the 
Veteran's service connected bilateral foot, and low back and 
bilateral leg disabilities.

The Veteran and his representative contend that an increased 
initial evaluation is warranted for both these disabilities.  
Specifically, they contend that the level of the Veteran's 
symptomatology warrants a rating in excess of 20 percent for 
the Veteran's service connected low back and leg disability, 
and in excess of 10 percent for the Veteran's bilateral foot 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the Veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2008).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As to the Veteran's claim of entitlement to an increased 
rating for his service connected low back and bilateral leg 
disability, VA's General Counsel has determined that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome, is 
based upon loss of range of motion, and therefore 38 C.F.R. 
§§ 4.40 and 4.45 are applicable in determining the extent of 
a Veteran's disability due to intervertebral disc syndrome.  
In addition, it was concluded that, as DC 5293 involves 
limitation of range of motion, a Veteran could not be rated 
under DC 5293 for intervertebral disc syndrome based upon 
limitation of motion, and also be rated under, for example, 
DC 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the Veteran's 
appeal, the criteria that are to the advantage of the Veteran 
should be applied.  However, if the revised regulations are 
more favorable to the Veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

As to the Veteran's claim of entitlement to an increased 
rating for his service connected bilateral foot disability, 
this disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired 
flatfoot.

Under that code, a 10 percent rating contemplates a moderate 
disability, with the weight bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The criteria for the next higher rating, 30 percent 
bilateral, or 20 percent unilateral, require severe flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.

Taking into account all relevant evidence, the Board finds 
that the criteria for an initial evaluation in excess of 20 
percent, for the Veteran's service connected back disability, 
and in excess of 10 percent for the Veteran's bilateral foot 
disabilities, have not been met.  Reviewing the evidence of 
record, much of the evidence of record shows continuing 
treatment for low back and foot pain.  The Veteran underwent 
a right L5-S1 discectomy in July 1992, for a diagnosis of 
right L5-S1 far lateral disc with right L5 radiculopathy.

An August 1995 report of private treatment indicated that the 
Veteran was in constant pain from his back.  On examination 
he was able to straight leg raise to 80 degrees bilaterally.  
He could bend to 80 degrees and extend to 20 degrees.  There 
was no radicular defect noted on examination.

A July 1999 MRI of the lumbar spine found moderate disc 
bulging at L5-S1, which lateralized to the right, and 
resulted in minimal displacement of the right S1 nerve root.  
There was mild right neural foraminal narrowing at L5-S1, 
secondary to disc bulging, and facet arthropathy.

The Veteran received a VA examination for his feet and back 
in 2004.  His history was noted, including his pre service 
history of foot pain, and his post service 1992 work related 
injury which resulted in a discectomy.  At the time of this 
examination, the Veteran stated that he did not have pain in 
his feet, but that his main problem was severe back pain.  
Examination of the left foot showed only slight tenderness in 
the medial plantar surface of the foot, and tenderness on 
pressure over the Achilles tendon.  Examination of the right 
foot showed only some tenderness of the heel and at the base 
of the Achilles tendon.  He reported that any walking or 
repetitive movement would aggravate the pain.  On walking, 
his gait was noted to be slightly everted, but there was no 
unequal pressure applied.  There was a slight valgus 
deflection on walking.  There was also an early hallux valgus 
on the right foot with a deflection of about 5 degrees.  
Posture on standing was normal.  Examination of the feet did 
produce some radiating pain going up into the legs, but the 
main pain the Veteran was experiencing was from the lumbar 
spine.  X-rays of the right foot showed a minimally flattened 
arch, and a left arch within normal limits.  The Veteran's 
spine was noted to have moderate to severe degenerative joint 
disease at L5/S1.  The Veteran was diagnosed with plantar 
fasciitis of the bilateral feet, and bilateral sciatica 
secondary to lumbar spine disease.

When the Veteran failed to report for VA examination 
scheduled in January 2007, the examiner at that time 
undertook a review of the Veteran's claims file, during which 
he opined as to the origins of these service connected 
disabilities.

At his hearing before the undersigned Veterans Law Judge in 
December 2008, the Veteran testified that both his service 
connected foot disabilities, and his service connected back 
and leg disabilities, caused him severe pain, and interfered 
with his ability to do things such as walking and lifting 
heavy objects.

The Veteran received a further VA examination for his foot 
and spine disabilities in June 2009.  At that time, the 
Veteran reported radiating shooting leg pain.  He reported 
burning and throbbing in his arches.  Both of these 
disabilities limited his walking.  Upon examination, the 
Veteran was noted to walk with a cane in his hand, and an 
antalgic gait bilaterally.  Examination of the lumbar spine 
showed him to have a well healed midline incision.  He was 
mildly tender to palpation over that incision.  His range of 
motion of the lumbar spine was from 0 to 50 degrees of 
flexion with pain from 40-50 degrees.  He had extension to 20 
degrees, with pain from 10 to 20 degrees.  He could rotate 0 
to 30 degrees with pain on 20 to 30 degrees, and could 
laterally bend 0 to 30 degrees with pain on 20 to 30 degrees.  
Repetitive range of motion showed no change in range of 
motion or pain.  He had a negative straight leg raising test 
bilaterally.  He had 4 out of 5 strength on his hip flexors, 
quadriceps, hamstrings, tibialis anterior, gastroc soleus, 
EHL and FHL.  He is sensate to light touch from L3 to S2 and 
had 2+ Achilles reflexes.  Examination of his right foot 
showed him to have a mild planus deformity.  He had 
tenderness to palpation over the origination of plantar 
fascia and mild tenderness to palpation over the posterior 
fib tendon.  His had no evidence of abnormal weightbearing.  
His heel was in mild valgus in relation to his Achilles 
tendon.  He had no pain on manipulation of his foot.  Views 
of the lumbar spine showed disc space narrowing in what 
appeared to be a bony union of the L5-S1 disc space.  He had 
mild degenerative changes diffusely otherwise.  Three views 
of the right foot showed a prominent heel spur.  X-rays of 
the left foot also showed a prominent heel spur with no other 
changes.  The Veteran was diagnosed with lumbar degenerative 
disease status post discectomy, moderate, with right and left 
foot plantar fasciitis and posterior tibialis tendinitis.  It 
was noted that, while the Veteran's complaints of leg pain 
seemed radicular in nature, he had no findings on physical 
examination of a radiculopathy.

In this regard, as to the Veteran's service connected back 
disability, as to an evaluation under Diagnostic Code 5293 as 
in effect prior to September 23, 2002, to warrant a higher 
evaluation, the Veteran would have to be found to have severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  The Board finds that the evidence of 
record reflects no more than a moderate limitation of motion, 
with no muscle spasms and no neurological findings, to be 
inconsistent with a finding of severe intervertebral disc 
syndrome.  The Board specifically notes that while the 
Veteran has reported radiating pain, the Veteran has not been 
found to have objective evidence of neurological symptoms 
related to his back.  Thus the preponderance of the evidence 
of record is against a finding of an increased rating under 
this code.

Under the old Diagnostic Code 5292, to warrant a higher 
evaluation, the Veteran would have to be found to have severe 
limitation of motion of the lumbar spine.  Again, reviewing 
the findings of limitation of motion as noted above, the 
Board does not find these limitations of motion to be 
consistent with a finding of severe limitation of motion; the 
Veteran has never been found to have less than 50 degrees of 
flexion, and 20 degrees of extension.  The Board finds this 
level of limitation of motion to be no more than moderate.  
Thus the preponderance of the evidence of record is against a 
finding of an increased rating under this code as well.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to warrant a higher evaluation, the Veteran would have 
to be found to have incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Reviewing the evidence of record, 
there is no indication that the Veteran has had 
incapacitating episodes at any time, let alone incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, such that a 
higher rating would be warranted under this code; thus the 
preponderance of the evidence of record is also against a 
finding of an increased rating under this code.

Finally, under Diagnostic Code 5243, as in effect from 
September 26, 2003, to warrant a higher evaluation, the 
Veteran would have to be found to have forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  Reviewing the 
evidence of record above, the Veteran has never, throughout 
this appeal, been found to have flexion of less than 50 
degrees; and has never been found to have anklyosis of the 
spine at any time; thus 
the preponderance of the evidence of record is also against a 
finding of an increased rating under this code.  Since the 
Veteran does not exhibit evidence of nerve root compromise, 
and neurological examination is within normal limits, there 
is no basis to assign a separate evaluation for associated 
neurological impairment.  

Therefore, considering this and all evidence of record, the 
Board finds that the preponderance of the evidence of record 
is against an increased rating for the Veteran's service 
connected back and leg disability, under any of the 
applicable old or new Diagnostic Codes.  

As to the Veteran's claim of entitlement to an increased 
rating for his service connected bilateral foot disability, 
as noted above, in order to warrant a higher rating, the 
Veteran would have to be found to have a severe flatfoot, as 
manifested by objective evidence of marked deformity, pain on 
manipulation and use accentuated, indicated of swelling, and 
callosities.  While the evidence of record does show pain on 
use, and some tenderness, there is no evidence of marked 
deformity, swelling, or callosities.  The veteran's June 2009 
examination found only a mild planus deformity of the right 
foot, and no left foot deformity.  As such, the Board finds 
that this disability is no more than moderate, such that a 10 
percent rating would be warranted, the rating the Veteran is 
currently in receipt of, and the criteria for a higher 
evaluation for this disability have also not been met.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as these issues deal with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for the Veteran's low back disability, and 
the 10 percent rating has been in effect since the effective 
date of service connection for the Veteran's bilateral foot 
disability, and at no time has it been medically demonstrated 
that either of these disabilities has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.


Entitlement to an effective date earlier than May 13, 1995, 
for the grant of service connection for the Veteran's 
bilateral foot disabilities and earlier than May 30 1995, for 
the Veteran's low back and bilateral leg disabilities.

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for both 
his bilateral foot disabilities, and his bilateral low back 
and leg disabilities.  The Board notes that the Veteran's 
current effective date for his back disability, May 30, 1995, 
is the date of the Veteran's original claim for service 
connection for these disabilities, and the Veteran does not 
contend that he filed any claim for either of these 
disabilities any earlier than that date.  His main argument 
appears to be that since he had these disabilities prior to 
May 30, 1995, he should be compensated from an earlier date.

The Board points out that procedurally, these claims were 
granted effective May 30, 1995, by a May 2006 RO decision.  
Service connection for these disabilities was severed during 
the course of this appeal, but then restored by an April 2009 
decision.  However, when the RO restored service connection, 
it granted an effective date of May 30, 1995 for the 
Veteran's service conned low back and leg disabilities, and 
an effective date of May 13, 1995, for the Veteran's 
bilateral foot disabilities.  The Board is at a loss to 
explain the effective date of May 13, 1995, whether it is 
simply a typographical error or not, however, since the 
Veteran's amount of compensation would not be affected by 
this change, and in fact this effective date is earlier than 
the Veteran's date of claim, the Board finds no reason to 
dispute this date.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).  

In this case, the Veteran has not alleged that he filed a 
claim for either of these disabilities any earlier than May 
30, 1995, nor does the evidence show that the Veteran filed a 
formal or informal claim any earlier than that date.  The 
last correspondence received from the Veteran, prior to the 
filing of these claims in 1995, concerns the Veteran's 
nonservice connected pension claim.  Nor does the Board find 
that there is any medical evidence of record dated any 
earlier than May 30, 1995, which shows these disabilities are 
related to the Veteran's period of service.

As there is no evidence that the Veteran filed a claim for 
either of these disabilities any earlier than May 30, 1995, 
and as there is no medical evidence of record at any earlier 
date showing these disabilities are related to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of an earlier effective date for the grant 
of the Veteran's service connected bilateral foot and 
bilateral low back and leg disabilities.



ORDER

Entitlement to an increased initial evaluation for the 
Veteran's service connected bilateral foot disabilities, 
currently evaluated as 10 percent disabling, is denied

Entitlement to an increased initial evaluation for the 
Veteran's service connected low back and bilateral leg 
disability, as secondary to the Veteran's service connected 
foot disabilities, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an effective date earlier than May 13, 1995, 
for the grant of service connection for the Veteran's 
bilateral foot disabilities, is denied.

Entitlement to an effective date earlier than May 30, 1995, 
for the grant of service connection for the Veteran's low 
back and bilateral leg disabilities, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


